OPINION
Appellants having prevailed in this action, a cost bill was filed, verified by A. Jurich, as attorney for Argus Mines Company, containing the following items:
   County clerk's fee .......................  $42.15 Clerk of supreme court ...................   25.00 Typing transcript ........................  215.45 Typing briefs ............................    4.85 _______ Total .................................... $287.45
Counsel for respondent filed objections to it, urging that the $215.45 item is excessive, and furthermore, that there having been three appellants, only one-third of whatever amount appellants are entitled to can be paid pursuant to the bill filed. The clerk, in passing upon the objections to the cost bill allowed all of the items in full, as claimed by appellant, except the item of $215.45, and of that he held that respondent is liable for $148.50 only, making a total for which respondent is held liable of $220.50. However, there being three appellants, he held that costs could be taxed in the sum of only $73.50, under the cost bill filed.
An appeal was taken pursuant to the rule. But one question is presented on this appeal, viz., did the clerk err in holding that only one-third of the cost incurred by appellants could be recovered? We think he did. *Page 283 
The cost bill is verified by Anthony Jurich, one of the attorneys for the appellant, who swore that he was better informed relative to the costs incurred than the Argus Mines Company. So far as appears, he paid out all of the money expended or incurred by appellants. There are receipts in the files for money paid by him covering the first two items, and there is an affidavit of Clara Murdock Vargas filed by respondent, wherein she states that she was paid by Jurich for transcribing the testimony in the case. Thus it would appear that the fact is that the attorney for the Argus Mines Company actually paid out the money on account of the expenses incurred in this appeal.
We have never understood that when there are several parties appealing jointly, they must all join in the affidavit as to the costs. We think each should be considered the agent of the other in such matters, especially when one, or the attorney of one, is better informed as to the matter than the parties themselves. If the expense has been incurred, an appellant, or the appellants, may recover, and we think one may recover for all.
It is ordered that the ruling of the clerk be modified in accordance herewith, and that costs be taxed in favor of appellants in the sum of $220.50. *Page 284